Case: 17-12267   Date Filed: 06/08/2018   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12267
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:15-cv-01427-PDB



DEBRA LYNN DUFFY,

                                                           Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (June 8, 2018)



Before TJOFLAT, NEWSOM, and EDMONDSON, Circuit Judges.
              Case: 17-12267     Date Filed: 06/08/2018   Page: 2 of 8


PER CURIAM:



      Debra Lynn Duffy appeals the district court’s order affirming the Social

Security Commissioner’s denial of Duffy’s applications for disability insurance

benefits (“DIB”) and supplement security income (“SSI”), 42 U.S.C. §§ 405(g) and

1383(c)(3). No reversible error has been shown; we affirm.

      Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether the correct legal standards were

applied. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. “If the

Commissioner’s decision is supported by substantial evidence, this Court must

affirm, even if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d
1206, 1210 (11th Cir. 2005). Under this limited standard of review, we may not

make fact-findings, re-weigh the evidence, or substitute our judgment for that of

the Administrative Law Judge (“ALJ”). Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005). We review de novo the district court’s determination about

whether substantial evidence supports the ALJ’s decision. Wilson v. Barnhart, 284
F.3d 1219, 1221 (11th Cir. 2002).




                                          2
                Case: 17-12267      Date Filed: 06/08/2018      Page: 3 of 8


       A person who applies for Social Security DIB or for SSI benefits must first

prove that she is disabled. See 20 C.F.R. §§ 404.1512, 416.912(a). * The Social

Security Regulations outline a five-step sequential evaluation process for

determining whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The ALJ must evaluate (1) whether the claimant engaged in

substantial gainful work; (2) whether the claimant has a severe impairment; (3)

whether the severe impairment meets or equals an impairment in the Listings of

Impairments; (4) whether the claimant has the residual functional capacity

(“RFC”) to perform her past relevant work; and (5) whether, in the light of the

claimant’s RFC, age, education, and work experience, there exist other jobs in the

national economy the claimant can perform. Id.

       Applying the five-step evaluation process, the ALJ first determined that

Duffy had engaged in no substantial gainful activity since her application date.

The ALJ then determined that Duffy had three severe impairments: anxiety

disorder, attention deficit hyperactivity disorder (“ADHD”), and a personality

disorder. The ALJ determined that -- although Duffy could no longer perform her

past relevant work -- she had the RFC to perform a full range of work at all

exertional levels, but was “limited to simple, unskilled repetitive work” with only

*
 Disability is the “inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 423(d)(1)(A).
                                              3
              Case: 17-12267     Date Filed: 06/08/2018   Page: 4 of 8


“brief, superficial and occasional” contact with the general public and with co-

workers. Considering Duffy’s age, education, work experience, and RFC (together

with the vocational expert’s testimony) the ALJ determined that Duffy was capable

of performing other work in the national economy. Accordingly, the ALJ

concluded that Duffy was “not disabled.”



                                         I.



      On appeal, Duffy first argues that the ALJ erred in failing to consider

adequately and to specify the weight given to the medical opinions of examining

psychologists Dr. Cadiz and Dr. Beaty.

      In determining a claimant’s RFC, the ALJ must consider all medical

opinions in the claimant’s case record together with other pertinent evidence. 20

C.F.R. § 404.1520(e), 416.920(e). “[T]he ALJ must state with particularity the

weight given to different medical opinions and the reasons therefor.” Winschel,
631 F.3d at 1179. We will not affirm a decision “when the ALJ fails to state with

at least some measure of clarity the grounds for his decision.” Id. (quotations

omitted).

      Dr. Beaty evaluated Duffy in March 2012 and in September 2012. The ALJ

summarized accurately the details of Dr. Beaty’s opinions, including Dr. Beaty’s


                                          4
              Case: 17-12267     Date Filed: 06/08/2018    Page: 5 of 8


mental status exam findings, diagnoses, and assessed Global Assessment of

Functioning (“GAF”) score of 50. Although the ALJ did not state expressly the

weight given to Dr. Beaty’s medical opinions as a whole, the ALJ did state with

particularity his reasons for giving little weight to the GAF scores reported by all

providers: GAF scores are subjective and not pertinent to a legal determination

about disability. The ALJ also explained that he was giving little weight to the

GAF scores reported by Dr. Beaty in particular because Dr. Beaty’s GAF scores

were inconsistent with Dr. Beaty’s overall mental-status exam findings.

      Dr. Cadiz evaluated Duffy in January 2013. Dr. Cadiz concluded that

Duffy’s symptoms were consistent with a primary diagnosis of ADHD, inattentive

type, with consequent symptoms of anxiety and depression. Dr. Cadiz opined that,

with proper management of Duffy’s symptoms -- including both medication and

counseling -- Duffy would be capable of further training and employment. Dr.

Cadiz noted that Duffy “would possibly do well in an occupation that involves

relatively little supervision, with predictable and manageable daily tasks.” Dr.

Cadiz said that Duffy would “need at least one year of weekly counseling” before

her symptoms would be sufficiently stabilized for her to be ready to work.

      In summarizing Duffy’s medical history, the ALJ acknowledged Dr. Cadiz’s

opinion that with proper management of her symptoms, Duffy would be capable of

further training and employment. The ALJ also considered Dr. Cadiz’s diagnoses


                                          5
              Case: 17-12267     Date Filed: 06/08/2018   Page: 6 of 8


and GAF score. Although the ALJ included no mention of Dr. Cadiz’s opinion

that Duffy would require at least one year of counseling before she would be able

to work, the ALJ need not discuss expressly each piece of evidence. See Dyer, 395
F.3d at 1211 (“[T]here is no rigid requirement that the ALJ specifically refer to

every piece of evidence in his decision, so long as the ALJ’s decision” enables the

reviewing court “to conclude that the ALJ considered [the claimant’s] medical

condition as a whole.” (quotation and alterations omitted)). Moreover, whether a

claimant is able to work is a determination reserved to the Commissioner and is no

“medical opinion” within the meaning of the regulations. 20 C.F.R.

§§ 404.1527(d), 416.927(d).

      The ALJ also considered that Duffy began attending counseling sessions in

March 2013 and was first prescribed medication in June 2013. In the light of

Duffy’s more recent medical records, substantial evidence supported the ALJ’s

conclusion that Duffy’s symptoms had been well managed and that she had

improved with counseling and with medication.

      To the extent the ALJ erred by failing to state with particularity the weight

given to Dr. Beaty’s and to Dr. Cadiz’s opinions, that error is harmless because

nothing evidences that it affected the ALJ’s ultimate determination. See Diorio v.

Heckler, 721 F.3d 726, 728 (11th Cir. 1983) (concluding that the ALJ’s erroneous

statements of facts constituted harmless error because the errors had no effect on


                                          6
              Case: 17-12267     Date Filed: 06/08/2018    Page: 7 of 8


the outcome). The ALJ’s description of Duffy’s functional limitations is consistent

with the opinions expressed by Dr. Cadiz and Dr. Beaty, including that Duffy

suffers from ADHD, anxiety, and depression. The ALJ’s RFC determination --

that Duffy be “limited to simple, unskilled repetitive work” with limited contact

with the general public and with co-workers -- is also consistent with Dr. Cadiz’s

recommendation that Duffy be limited to positions with “relatively little

supervision, with predictable and manageable daily tasks.”

      The ALJ articulated clearly the reasoning for the RFC determination; and

that determination is supported by substantial evidence in the record. Accordingly,

despite the ALJ’s failure to assign weight to Dr. Cadiz’s and Dr. Beaty’s opinions,

for us to remand for additional explanation is unnecessary. Cf. Winschel, 631 F.3d

at 1179 (reversing where the ALJ failed to assign weight to the opinions of two

doctors because the ALJ provided insufficient explanation for the Court to

determine how the ALJ reached his decision).



                                          II.



      Duffy next argues that the ALJ erred in failing to consider her diagnosis of

Asperger’s disorder. Duffy, however, did not allege -- in either her application for

benefits or at her hearing -- that her Asperger’s disorder was a basis for her


                                          7
               Case: 17-12267     Date Filed: 06/08/2018    Page: 8 of 8


disability. Accordingly, the ALJ was under no duty to consider this alleged

impairment. See Pena v. Chater, 76 F.3d 906, 908 (8th Cir. 1996) (concluding that

a claimant’s failure to list an impairment, either in her application for disability

benefits or through her hearing testimony, disposes of the claim, because the ALJ

was “under no ‘obligation to investigate a claim not presented at the time of the

application for benefits and not offered at the hearing as a basis for disability.’”).

      Furthermore, Duffy failed to demonstrate that her Asperger’s disorder

causes functional limitations of a different kind or severity than those health issues

already accounted for by the ALJ in his assessment of Duffy’s medical condition

as a whole. See Moore, 405 F.3d at 1213 n.6 (a diagnosis, in and of itself, is no

evidence of the extent to which an impairment limits a claimant’s ability to work

and cannot undermine the ALJ’s determination on that work issue).

      AFFIRMED.




                                           8